Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2017

                                      No. 04-17-00025-CV

                FE EXPRESS, LLC, Francisco Javier Bernal and Hector Lopez,
                                     Appellants

                                                 v.

 Maria Isabel Serna CONTRERAS, as Next Friend and Guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, Minor Children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        Under Texas Rule of Appellate Procedure 24.4(c), FE Express has filed a motion
requesting an emergency stay of enforcement of the trial court’s judgment pending our review of
the trial court’s supersedeas ruling. However, FE Express has not filed a motion asking us to
review the trial court’s supersedeas ruling under Rule 24.4(a). FE Express asserts it will file a
motion after the trial court has made its requested findings of fact and conclusions of law and
after the record regarding the supersedeas issue has been completed. We deny FE Express’s
motion without prejudice to refiling if FE Express requests that this court review the trial court’s
supersedeas ruling. See TEX. R. APP. P. 24.4(a).
                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.

                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk